DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 5 is drawn to method of using a device without actually reciting any steps of the method and therefore is not sufficiently drawn to any actual method or process. Note that claims 7 and 9 are dependent on claim 5 and as written, it is not clear whether these limitations are meant to be steps of the method or merely states of the components of the device to each other. See MPEP 2173.05(q).

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to computer software per se, which is merely collection of data or instructions (see MPEP 2106.03).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is drawn to a method of using a device without actually reciting any steps of the method and therefore is undefined. See MPEP 2173.05(q). Note that claims 7 and 9 are dependent on claim 5 and as written, it is not clear whether these limitations are meant to be steps of the method or merely states of the components of the device to each other. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2018/0186528).

Regarding claim 1, Tonn et al. disclose device for leakage testing of a connection between a sealing stopper 44 and a corresponding drug container 12 (note that container 12 is capable of function to hold a drug and the device has a seal 44 that is capable of being leak tested), wherein the device comprises:  - a displacement device (51,52,54,55); and - a drug container receptacle 7; wherein - the drug container receptacle 7 is a receptacle for receiving at least part of the drug container 12 (see e.g. Fig. 7), which has a dispensing opening 11 and a communication opening 22 for enabling fluid communication of the exterior of the drug container with an interior of the drug container (see Fig. 2 and par. 0103) apart from its dispensing opening, when the sealing stopper 44, is inserted into the dispensing opening 11 (see Id. lid 64 can be opened to expose opening 22 when stopper 44 is in closed position as in Fig. 7), characterized in that: - the displacement device is a device for providing a displacement of the sealing stopper 44, which is inserted into the dispensing opening 11 of the drug container 12, relative to the drug container in an opening direction (see Figs. 7-9, showing how stopper is displaced from closed to open via the displacement device 51,52,53,54,55); and - the displacement deviced comprises a support member 54 for supporting the displacement device against the drug container (see Fig. 7) and a movement member 55 for supporting the displacement device against the rubber stopper 44 (Id.), wherein the movement member is movable relative to the support member in the opening direction (see Figs. 7-9, showing different positions of movement of member 55 relative to member 54 to open opening 11).
Tonn et al. do disclose that the sealing stopper is a seal such as a wiper seal but do not explicitly state that it is rubber. One of ordinary skill in the art would have known that wiper seals are commonly made of rubber and that rubber rings, gaskets, wipers and other sealing rings have been a conventional and known means for effecting a stopper seal. Therefore, it would have been obvious to one of ordinary skill in the art to use rubber for the wiper seal type 

Regarding claim 2, the drug container 12 of Tonn et al. can reasonably be called a vial or a cartridge because it is a receptacle that holds small a volume of liquid and is configured to be inserted into a receptacle or cavity.

Regarding claim 4, Tonn et al. disclose that the displacement device is configured to be placed exteriorly onto a neck portion the drug container (see Fig. 7, support member 54 and spring 53 fit over and onto a neck portion of the container).


Claim 5 and 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2018/0186528) in view of Delmotte et al. (US 2008/0312607).

Regarding claims 5 and 6, Tonn et al. teach a method of using the device of claim 1 set forth above (see pars. 0115-116), and specifically teach the steps of:  a) providing a drug container 12 with a communication opening 11 for enabling fluid communication of an exterior of the drug container with the interior of the drug container apart from its dispensing opening (see Fig. 2); b) closing the dispensing opening of the drug container with the sealing stopper (see Fig. 7 and par. 0116); c) exposing either the exterior of the drug container or, 
Tonn et al. do not explicitly teach testing for leaks between the stopper and the container by measuring any presence of the test medium either in the interior or, alternatively, in the exterior of the drug container that has passed through the dispensing opening. However, one of ordinary skill in the art would have found it obvious to leak test the seal in some simple manner, such as by putting liquid in the container 12 in the closed position and then visually examining the seal between the stopper and the dispensing opening for the presence of leaking liquid, because this type of simple inspection of any liquid seal is well-known and provides the advantage of identifying a faulty seal and preventing faulty operation. Furthermore, Delmotte et al. specicially disclose exposing the interior of a container (syringe body 14) sealed by a rubber stopper (piston 20) to a test liquid medium, and moving the stopper seal with respect to the container a certain distance while measuring for the presence of test medium that has passed through opening closed by the stopper seal (see test procedure outlined by pars. 0097-0109). Therefore it would have bene obvious to one of ordinary skill in the art, given the importance of ensuring piston plug type moving seals are intact, to use the teachings of Delmotte et al., of moving a sealing rubber stopper seal and examining it for leaking fluid, with the similar plunger type moving sealing stopper of Tonn et al., because it would ensure that the seal is functionally properly and as designed.

Regarding claim 9, Tonn et al. disclose that in use the drug container 12 is inserted into the receptacle 7 of the device (see Fig. 7).


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2018/0186528) in view of O’Keefe (US 2018/0240540).

Regarding claims 10-12, Tonn et al. do disclose the device of claim 1, as set forth above but do not disclose a computing system, computer program, or computer-readable medium with a program stored thereon (see par. 0076, describing processor and software for carrying out system functions), that is configured to acquire a status the device. O’Keefe teaches putting a sensor such as a GPS sensor on a container or container cap/lid and using a computing system and computer readable medium with software stored thereon, to acquire status of the container, i.e. acquire GPS sensor data of container location (see par. 0085). It would have been obvious to one of ordinary skill in the art to add a GPS sensor and computer processing system and software for interacting with the GPS sensor, as taught by O’Keefe, to the device of Tonn et al., because GPS tracking of containers and their contents is advantageous in almost any circumstances or environments, in order to easily keep track of the location of the container and its contents.
Note that claim 11, uses the term “and/or” between functionalities and therefore only requires one of the listed functionalities, i.e. it only requires a computer software that can allow a computing system to acquire a status of the device of claim 1.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861